Citation Nr: 1428162	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  06-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of trauma and/or assault during pregnancy claimed as gynecological disorder including but not limited to scarring of the cervix from cerclage and urinary incontinence. 

2.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder, to include a depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1982. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Regarding the matter of entitlement to service connection for residuals of trauma and/or assault during pregnancy claimed as a gynecological condition, in her May 2004 claim, the Veteran indicated that she was seeking service connection for a gynecological condition. The RO, in the May 2005 rating decision, denied service connection for amenorrhea with menopausal symptoms (claimed as gynecological condition). At her June 2009 hearing, the Veteran clarified that she was not seeking service connection for menopause; rather she was seeking service connection for gynecological complications resulting from physical assaults during service while pregnant to include the period immediately before her pregnancy.  For that reason, the Board has rephrased the issue as noted above. 

In a December 2008 rating decision, the RO granted service connection for a depressive disorder and assigned a 50 percent disability rating effective May 26, 2004. 

The Veteran testified at two hearings before the undersigned in June 2009 and March 2013.  The hearings took place at the VA Central Office, and transcripts of the proceedings are of record.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In November 2009 and April 2013, the claims were remanded by the Board for additional development.

In a February 2014 rating decision, the RO increased the 50 percent disability rating for a depressive disorder to 70 percent, the effective date remained May 26, 2004.
Because this increase did not constitute a full grant of the benefits sought, the issue remained in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
The RO granted service connection for a depressive disorder; however, as the evidence shows multiple current diagnoses relating to the Veteran's reported symptoms, the claim is recharacterized to include such disorders. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has residuals of trauma and/or assault during pregnancy.  

2.  The Veteran has been diagnosed with cervical scarring from a cerclage procedure performed during service; this is asymptomatic, with a normal pelvic ultrasound.  The cerclage procedure was necessary to provide for the successful delivery of the Veteran's daughter in May 1982.

3.  The Veteran's current gynecological conditions to include menopause and urinary incontinence are not associated to any events, trauma, or injury in service.  

4.  The Veteran's service-connected acquired psychiatric disorder, to include depression has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of trauma and/or assault during pregnancy claimed as gynecological disorder, including but not limited to scarring of the cervix from cerclage and urinary incontinence, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include depression have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his/her possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2004, March 2005, May 2008, and December 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date. 

The Board acknowledges that complete notice was not issued to the Veteran prior to the adverse determination on appeal.  However, fully compliant notice was issued later, and the claim was thereafter readjudicated most recently in a February 2014 supplemental statement of the case (SSOC). Thus, any timing deficiency has here been appropriately cured. Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim of entitlement to service connection for her acquired psychiatric disorder, to include a depressive disorder, that claim was substantiated when granted in the December 2008 rating decision.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (3) (2013).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, including a description of the rating formulas for all possible scheduler ratings under these diagnostic codes.

Accordingly, no further development is required with respect to the duty to notify. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment and personnel records, as well as all available post-service reports of VA and private treatment and examination, and Social Security Administration determination records.  Moreover, her statements in support of the claims are of record, including testimony provided at the June 2009 and March 2013 hearings before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

Additionally, the Veteran was afforded VA examinations in August 2008, November 2008, November 2010, with addendums issued including in April 2011, and June 2013. The Board finds the examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

I.  Service connection

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases explicitly recognized in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran contends that she was sexually assaulted during pregnancy, which resulted in a gynecological disorder including but not limited to scarring of the cervix from cerclage and urinary incontinence.

At her June 2009 and March 2013 hearings, the Veteran essentially testified that she was continually assaulted throughout service by her NCOs, and officers.  Service medical records in February 1982 note that the Veteran was pregnant and had cramps.  A second February 1982 record noted she was 5 months pregnant.  She was assaulted, and there was some vaginal bleeding, a hematoma under OS, and a bruised right arm.  It was noted that she was being followed by a private physician. No further information was given. 

After an assault in April 1982 she had pain in her lower abdomen and increased vaginal discharges.  She had to have her womb sewed up for life and had to have C-sections thereafter.  A September 1982 report indicated abdominal pain and swelling.  The Veteran testified that the reason there was no further evidence regarding the assault was that high ranking officers covered up the extent of her injuries.  The examiners only wrote the minimum information in the examination reports.  

In February 2010, VA received medical records from St. Joseph Chandler Hospital, Savannah, Georgia, revealing that  the Veteran was admitted in November 1981 and diagnosed with an incompetent cervix.  She subsequently underwent a Shirodkar (cerclage) later that month.  The record also noted that she had a 5 year old son.  She had 3 lost pregnancies (5 months, 6 months, and 7 months) and she was currently pregnant.   The report noted that she was well developed and nourished.  The external genitalia was normal and the vagina was clean.  There was no evidence of any sexual trauma noted or reported in the treatment records.

In May 1982 she delivered a premature infant girl.  The report noted a premature ruptured membrane and a Shirodkar procedure.

In a November 2010 VA examination and April 2011 addendum, the examiner noted that the Veteran reported being raped and beaten in 1981 and 1982.  She was currently diagnosed with menopause.  She was not on an estrogen replacement treatment regimen (ERT).  She wore pads for daily leakage.  She had symptoms of menopause including hot flashes and night sweats.  She denied urgency and refused ERT.  There was no breast mass or cyst, and no uterine adnexal mass or tenderness.  The examiner opined that the claimed gynecological trauma 28 years ago was not contributing to any of her gynecological-urology concerns at this time.

At a June 2013 VA examination, the claims file was reviewed.  The examiner opined that it was less likely than not that any current gynecological disorder was due to active service, to include any sexual assault that may have occurred therein.  He noted that October 22, 1981, service medical records from Hunter Army Airfield confirmed pregnancy with an EDC (estimated date of confinement) of June 10, 1982.  Subsequent service medical records note "assaulted and 5 months pregnant with hematoma under OS.  The Shirodkar procedure in April 1982 also noted."   

After examining the Veteran, medical literature was considered which noted that:

Cervical cerclage refers to a variety of surgical procedures in which sutures, wires, or synthetic tape are used to reinforce the cervix.  These procedures are intended to mechanically increase the tensile strength of the cervix, thereby reducing the occurrence of adverse perinatal events associated with cervical insufficiency. (i.e., relatively painless cervical changes that occur in the second trimester and result in recurrent pregnancy loss).  Adverse perinatal events associated with cervical insufficiency include:

      Prolapse of the fetal membranes into the vagina; 
Intra amniotic infection; preterm premature rupture of the fetal membranes; Preterm labor and delivery; and fetal loss. 
      
However, the efficacy of cerclage for prevention of these adverse events compared to no intervention or other interventions is uncertain.  Subsequent notes in the file document that the Veteran's last menstrual period was in 2003.  She had normal PAP smears documented in 2001, 2005, 2006 and 2010.  GYN examinant from 2006 noted cervical changes from the cerclage with scarring of the cervix (an unexpected finding with no symptoms) with normal pelvic ultrasound 

The current gynecological conditions of menopause and urinary incontinence are not associated to the events in service which are detailed in the records and involve a procedure to provide cervical support for a successful delivery which did occur with the birth of the Veteran's daughter in May 1982.

In this case, the evidence does not demonstrate a diagnosis of residuals of an assault to include a cervical/gynecological condition, including but not limited to scarring of the cervix from cerclage and urinary incontinence, during the pendency of the appeal.  While there are current diagnoses of menopause and urinary incontinence, the medical evidence does not include an etiological opinion relating any current diagnosed cervical/gynecological condition to active duty.  In addition, while the examiner noted scarring of the cervix from the cerclage procedure in service, this was found to be asymptomatic.  The only evidence indicating an association between a current cervical/gynecological condition and active duty are the Veteran's own assertions.

The Veteran is competent to describe symptoms such as pain and loss of sensation, which she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, to include cervical/gynecological conditions.  See 38 C.F.R. § 3.159(a) (1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of a cervical/gynecological condition is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran or her representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of any cervical/gynecological condition.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

In addition, as there are no cervical/gynecological conditions listed as chronic diseases under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  Therefore, the Veteran's statements regarding continuity of symptomatology since service are not sufficient evidence to establish service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of trauma and/or assault during pregnancy claimed as gynecological disorder, including but not limited to scarring of the cervix from cerclage and urinary incontinence.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not suffice to establish entitlement to the benefit sought, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Increased Rating

The Veteran contends that she is entitled to an initial evaluation in excess of 70 percent for her service-connected acquired psychiatric disorder.  For the reasons that follow, the Board finds that higher evaluation is not warranted. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's acquired psychiatric disorder, to include a depressive disorder, is currently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  DSM-IV, 46-47 (1994).

The Veteran was awarded service connection for an acquired psychiatric disorder, including a depressive disorder, by rating action in December 2008 and a 50 percent initial disability rating was assigned effective May 26, 2004.  In a February 2014 rating decision, the rating was increased to 70 percent, the effective date remained May 26, 2004.

At a November 2008 VA examination, the Veteran reported that she had been having relations with her drill sergeant in boot camp.  She was replaced with another recruit.  She was frightened, depressed, hopeless, angry, and unable to feel good.  She also reported harassment by superiors, and being forced out of the Army.  She noted that was raped by her stepfather at age 14.  She was divorced and has good relations with her children.   She stayed home, was fearful of people, and not working.  She had undergone numerous surgeries on her arms, legs, and back and not working for the past year. She reported being medically retired.  She reported a history of using marihuana, crack, and alcohol but stopped using in 1999.   

On examination, the Veteran's appearance and hygiene were not appropriate.  She showed signs of neglect.  She walked with a cane and was overweight.  She appeared frightened, though her behavior was appropriate.  She appeared sad and was crying for help throughout the interview.   Communication, speech, and concentration were normal.  She maintained eye contact.  Affect was abnormal, with disturbance of motivation and mood.  Her thought process was grossly impaired with somewhat mild confusion and memory was moderately impaired.  Judgment and abstract thinking were not impaired.  She showed signs of suspicion.  There was no history of delusions, hallucination, or obsessional rituals.   Suicidal/homicidal ideation and panic attacks were absent.  The diagnosis was depressive disorder and a GAF of 61 was assigned.

At a July 2011 VA examination the Veteran reported significant feelings of depression, sadness, worthlessness, poor appetite, eating, sleep, fatigue, loss of motivation and drive, nightmares, weight loss, and somatic pain.  She reported hearing voices.  She had a history of violent behavior in her 20s secondary to drug abuse.  She reported two suicide attempts with drug overdoses in her 20s.  She reported an intact family and good relations with her father until he was murdered when she was 12 years old.  She had been married for 2 years in her teens.  She had two children.  She also had been in prison as a result of her drug use.

Examination revealed the Veteran to be a reliable historian.  She was oriented to person, place, time, and situation. Appearance, hygiene, and behavior were appropriate.  Eye contact was variable.  Affect and mood were wide range, with appropriate expression of anger when talking about her rape and abuse.
Communication and speech were normal.  She was able to maintain concentration during the interview.  There were no reports of panic attacks, suspiciousness, delusions, hallucinations, or obsessions.  Thought processes were logical and coherent.  Judgment, abstract thinking, and memory were normal during the interview.  There were no suicidal or homicidal ideation noted.

The diagnosis was depressive disorder with a GAF of 60.  The examiner found a mild to moderate impact on daily living and work noting that overall, the claimant's symptoms cause occupational and social impairment with reduced reliability and productivity.  Symptoms appear to have had a more profound impact on socialization, including problems with intimacy (both emotional and physical) than vocationally.  Symptoms and behaviors of problems include: depressed mood, problems with sleep, disturbances in motivation and mood, difficulty with the establishment and maintaining of effective social relationships.  She did not appear a risk to herself or others and has both the cognitive and emotional resources to manage her own funds.

At a July 2013 VA psychiatric examination, the claims file and medical records were reviewed.  The Veteran reported being raised by her mother and grandmother.  She never knew her father.  She was sexually molested by her stepfather at age 15.  She married at age 17 and had 2 children.  Her marriage ended in a divorce after 3 years.  The Veteran reported being sexually assaulted by her drill sergeant and when she reported she was offered a chapter separation from the Army.  She was currently on disability for medical conditions.

The Veteran has a history of extensive substance abuse.  She reported discontinuing crack cocaine in 2011, but used marijuana daily, and occasionally used alcohol.  She had a history of suicide attempts while abusing drugs.  She once overdosed on cocaine and ended in the Hampton General Hospital psychiatry ward and was transferred to Eastern State Hospital for 30 days, then to a rehab house for a couple of months in Newport News, VA in 1998.  She was again admitted to Eastern State Hospital in 2004-2005 for 30 days and in Riverside Hospital in 2006-2007.  She reportedly is set to start the MST program at the Hampton VAMC.

The Veteran was alert and fully oriented.  She was able to complete serial sevens as well as spelling WORLD backwards.  The Veteran's mood was anxious with congruent affect.  She was alert and cooperative, demonstrated good grooming and hygiene, and made appropriate eye contact.  Speech was of normal rate, rhythm and volume. When discussing traumatic events related to her reported MST she became tearful.  She verbalized how her MST has "ruined my life".  The Veteran reported history of suicide attempts and resultant psychiatric hospitalizations.  She denied any current suicidal or homicidal ideation, intent, or plan.  She denied any hallucinations or delusions and has not had any hypo/manic episodes. 

The Veteran was diagnosed with major depressive disorder, recurrent, moderate; PTSD; and cannabis abuse.  A GAF of 55 was assigned.  She had occupational and social impairment with reduced reliability and productivity.  It was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Her disorders interact, reinforce, and exacerbate each other in complex and multifaceted ways.  Therefore it is not possible to exclusively delineate which diagnosis contributes a certain level to occupational and/or social impairment.  It is at least as likely as not that the Veteran's major depressive disorder is secondary to (comorbid with) her PTSD.  Research indicates that depression is often comorbid with PTSD and that PTSD drives the development of the secondary depressive disorder. The Veteran's diagnosis of cannabis abuse is more likely than not a coping mechanism that she has fostered as an attempt to deal with her major depressive disorder and her PTSD.  She has an extensive history of substance abuse issues and treatment.  She reportedly quit using cocaine in 2011, but she continued.  Her use was found to most likely aggravate her major depressive disorder and PTSD. 

The Board notes that as a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements credible, as her symptoms were consistent during the period on appeal and the regular VA clinician who treated her described her as a reliable historian, as reflected in the July 2011 and June 2013 VA examinations.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds it significant that the VA examiners in November 2008, July 2011, and June 2013, diagnosed her with acquired psychiatric disorder, and estimated that her GAF scores were 60, 61, and 55, which are indicative of mild to moderate symptoms or difficulty in social, occupational, or school functioning, with some serious symptoms or serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  

The Board is cognizant of the fact that during the VA examinations in November 2008, July 2011, and June 2013, the Veteran had normal communication, speech, and concentration.  Her judgment and abstract thinking were not impaired.   In the July 2011 and June 2013 VA examinations, the Veteran was noted to be a reliable historian. She was oriented to person, place, time, and situation.

Overall, the Board finds that the Veteran's acquired psychiatric disorders, including depression results in significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood, due to such symptoms as depressed mood, flat affect, anxiety, anger, irritability, nightmares, intrusive thoughts, suicidal ideation, sleep disturbance, and social dysfunction and avoidance.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment solely due to her acquired psychiatric disorders has not been shown in this case.

The credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran continues to be alert and fully oriented, with coherent speech and logical thought process and her behaviors were noted as appropriate at all of his VA examinations and VA treatment sessions.  The record is devoid of evidence indicating that the Veteran has had any episode of violence or active aggression.

Throughout the record, the Veteran was appropriately groomed (with the exception of the November 2008 examination), alert, fully-oriented, and cooperative.  On mental status examinations, she exhibited variable mood; constricted affect; fair insight, judgment; coherent speech; and logical thought process.  The VA examination reports and VA treatment records indicate that the Veteran consistently denied having persistent delusions, hallucinations, or psychosis.  She was oriented to time and place throughout the rating period on appeal, and did not have severe symptoms of memory loss.  

Regarding the Veteran's social functioning, the Board finds that total social impairment due to the service-connected acquired psychiatric disorders is not shown.  More importantly, the record reflects that the Veteran had worked at least until April 2007.  In a February 2009 Social Security Determination, it was noted that she was no longer able to seek gainful employment not as a result of her acquired psychiatric disorders but due to severe cervical spondylosis, S/P fusion; lumbar DDD; obesity; and osteoarthritis of the knees.  

The Board acknowledges that the Veteran exhibited significant difficulty in establishing and maintaining effective relationships and symptoms of social impairment during the period on appeal which affected her ability to work.  Nevertheless, the record clearly shows that the Veteran was unable to work due to a combination of severe physical disabilities and not her acquired psychiatric disorder.  

Given the above, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for depression.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depression, there is no evidence of record that would warrant a rating in excess of 70 percent for her acquired psychiatric condition during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the scheduler evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's acquired psychiatric condition.  See Thun, 22 Vet. App. at 115.  The Veteran's acquired psychiatric condition including depression is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the scheduler criteria, the Board finds that her symptoms are congruent with the disability picture represented by the currently assigned 70 percent rating and she does not have symptoms associated with this disability that have been unaccounted for by the currently assigned scheduler rating.  See id.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from depression with the pertinent scheduler criteria does not show that her service-connected acquired psychiatric condition presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular scheduler standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available scheduler rating is adequate to rate the Veteran's acquired psychiatric condition.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


ORDER

Service connection for residuals of trauma and/or assault during pregnancy claimed as gynecological disorder including but not limited to scarring of the cervix from cerclage and urinary incontinence is denied.

An initial rating in excess of 70 percent for an acquired psychiatric disorder, including depression is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


